 


109 HR 2618 IH: Southeast Arizona Land Exchange and Conservation Act of 2005
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2618 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Renzi (for himself, Mr. Pastor, Mr. Kolbe, Mr. Hayworth, Mr. Shadegg, Mr. Flake, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize and direct the exchange and conveyance of certain National Forest land and other land in southeast Arizona. 
 
 
1.Short titleThis Act may be cited as the Southeast Arizona Land Exchange and Conservation Act of 2005. 
2.Purpose 
The purpose of this Act is to further the public interest by authorizing, directing, facilitating, and expediting the conveyance and exchange of land between the United States and Resolution Copper. 
3.Definitions 
In this Act: 
(1)Apache LeapThe term Apache Leap means the approximately 562 acres of land referred to as the Apache Leap Conservation Easement Area on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Federal Parcel–Oak Flat, dated January 2005. 
(2)Federal landThe term Federal land means the approximately 3,025 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Federal Parcel–Oak Flat, dated January 2005. 
(3)Non-Federal landThe term non-Federal land means the land described in paragraphs (1) and (2) of section 4(c). 
(4)Resolution CopperThe term Resolution Copper means— 
(A)Resolution Copper Mining, LLC, a Delaware limited liability company; and 
(B)any successor, assign, transferee, member, or joint venturer of Resolution Copper Cooper Mining, LLC. 
(5)TownThe term Town means the Town of Superior, Arizona, an Arizona incorporated municipality. 
4.Land conveyances and exchanges 
(a)In generalOn receipt of an offer from Resolution Copper to convey title acceptable to the Secretary of Agriculture and the Secretary of the Interior, as applicable, to the non-Federal land, the Secretary of Agriculture shall convey to Resolution Copper all right, title, and interest of the United States in and to the Federal land, subject to any valid existing right or title reservation, easement, or other exception required by law or agreed to by the Secretary of Agriculture and Resolution Copper. 
(b)Mandated land conveyanceAs a condition of carrying out the land exchange directed by subsection (a), Resolution Copper shall convey to the United States— 
(1)each parcel of land described in subparagraphs (A) through (D) of subsection (c)(1); and 
(2)each parcel of land described in subparagraphs (A) and (B) of subsection (c)(2). 
(c)Resolution Copper land exchangeSimultaneously with the receipt of title to the Federal land under subsection (a), Resolution Copper shall convey to the United States— 
(1)title acceptable to the Secretary of Agriculture to— 
(A)the approximately 147 acres of land located in Gila County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–Turkey Creek, dated January 2005; 
(B)the approximately 148 acres of land located in Yavapai County Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–Tangle Creek, dated January 2005; 
(C)the approximately 149.3 acres of land located in Maricopa County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–Cave Creek, dated January 2005; and 
(D)the approximately 266 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–JI Ranch, dated January 2005; and 
(2)title acceptable to the Secretary of the Interior to— 
(A)the approximately 3,073 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–Lower San Pedro River, dated January 2005; and 
(B)the approximately 1031 acres of land located in Santa Cruz County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Non-Federal Parcel–Appleton Ranch, dated January 2005. 
(d)Conveyance of land to town 
(1)In generalNot later than 60 days before carrying out the land exchange under subsection (a), on receipt of a request from the Town, the Secretary of Agriculture shall convey to the Town, for a price equal to market value, as appraised under section 5— 
(A)the approximately 30 acres of land located in Pinal County, Arizona, occupied on the date of enactment of this Act by the Fairview Cemetery and depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Federal Parcel–Fairview Cemetery, dated January 2005; 
(B)the reversionary interest of the United States in the approximately 265 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Federal Reversionary Interest–Superior Airport, dated January 2005; and 
(C)on receipt of a request from the Town, any of the 7 parcels of land totaling approximately 100 acres, located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005–Federal Parcel–Superior Airport Contiguous Parcels 1–7, dated January 2005. 
(2)Condition of conveyanceAny conveyance of land under paragraph (1) shall be carried out in a manner that provides the United States manageable boundaries on any parcel retained by the Secretary of Agriculture, to the maximum extent practicable. 
(e)Timing of exchangeIt is the intent of Congress that the land exchange directed by this section be carried out not later than 1 year after the date of enactment of this Act. 
(f)Costs of conveyances and exchangesResolution Copper shall be responsible for hiring all contractors and paying the costs associated with— 
(1)all appraisals of land (including reasonable reimbursement to the Secretary of Agriculture on request of the Secretary of Agriculture for the cost of reviewing and approving an appraisal); 
(2)land surveys, including any necessary land surveys by the Bureau of Land Management Cadastral Survey; and 
(3)any other cost agreed to by Resolution Copper and the Secretary of Agriculture. 
5.Valuation of land conveyed or exchanged 
(a)Exchange valuation 
(1)In generalThe values of land exchanged or conveyed under section 4 (including any Federal reversionary interest) shall be equal, as determined by the Secretary of Agriculture through an appraisal conducted in accordance with paragraph (2). 
(2)Appraisals 
(A)In generalAn appraisal under this section shall be— 
(i)performed by an appraiser mutually agreed to by the Secretary of Agriculture and Resolution Copper; 
(ii)performed in accordance with— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th Edition, December 20, 2000); 
(II)the Uniform Standards of Professional Appraisal Practice; and 
(III)Forest Service appraisal instructions; and 
(iii)submitted to the Secretary of Agriculture for review and approval. 
(B)Reappraisals and updated appraised valuesAfter the final appraised value of a parcel is determined and approved under subparagraph (A), the Secretary of Agriculture shall not be required to reappraise or update the final appraised value— 
(i)for a period of 3 years after the approval by the Secretary of Agriculture of the final appraised value under subparagraph (A)(iii); or 
(ii)at all, after an exchange agreement is entered into by Resolution Copper and the Secretary of Agriculture. 
(C)Public reviewBefore carrying out a land exchange under section 4, the Secretary of Agriculture shall make available for public review a summary of the appraisals of the land to be exchanged. 
(3)Failure to agreeIf the Secretary of Agriculture and Resolution Copper fail to agree on the value of a parcel to be exchanged, the final value of the parcel shall be determined in accordance with section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)). 
(4)Federal landThe value of the Federal land directed to be conveyed to Resolution Copper under section 4(a) shall be determined as if the land is unencumbered by any unpatented mining claims owned by Resolution Copper. 
(b)Equalization of value 
(1)Surplus of Federal land value 
(A)In generalIf the final appraised value of the Federal land exceeds the value of the non-Federal land in an exchange under section 4, Resolution Copper shall make a cash equalization payment to the Secretary of Agriculture to equalize the values of the Federal land and non-Federal land. 
(B)Compliance with Federal Land Policy and Management ActA payment under subparagraph (A) may be in excess of an amount authorized by section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). 
(C)Use of fundsAny funds received by the Secretary of Agriculture shall be considered to be money received and deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a), and may be used by the Secretary, without further appropriation, for the acquisition of land for addition to the National Forest System in the State of Arizona. 
(2)Surplus of non-Federal land value 
(A)In generalIf the final appraised value of the non-Federal land exceeds the value of the Federal land in an exchange under section 4, the Secretary of the Interior, subject to the availability of funds, shall make a payment to Resolution Copper to equalize the values of the land. 
(B)Waiver 
(i)In generalA payment under subparagraph (A) may be waived in whole or in part by Resolution Copper. 
(ii)EffectAn amount waived under clause (i) shall be considered to be a donation by Resolution Copper to the United States for all purposes of law. 
(3)Payment for land conveyed to Town 
(A)In generalThe Town shall pay the Secretary of Agriculture market value for any land acquired by the Town from the Secretary of Agriculture under section 4(d). 
(B)CreditIf the Secretary of the Interior owes a payment to Resolution Copper under paragraph (2)— 
(i)the Secretary of the Interior shall credit against the amount owed to Resolution Copper the market value of any land conveyed to the Town under section 4(d); and 
(ii)the obligation of the Town to pay the United States shall be reduced by the amount of the credit. 
(C)EffectAn amount credited under subparagraph (B) shall be considered to be a donation by Resolution Copper to the Town for all purposes of law. 
6.Conservation easement 
(a)In generalBefore the Federal land is conveyed under section 4(a), Resolution Copper shall deliver to the Secretary of Agriculture an executed document granting a permanent conservation easement to an entity (referred to in this section as the grantee) that is— 
(1)a qualified unit of government; or 
(2)a land trust or other qualified organization as defined in section 170(h) of the Internal Revenue Code of 1986. 
(b)Easement areaThe area of the conservation easement under this section shall be the surface estate of Apache Leap. 
(c)TermsThe conservation easement under this section shall— 
(1)prohibit surface development of the easement area by Resolution Copper, except for fences, signs, monitoring devices, or other improvements for an administrative, public health and safety, or other appropriate purposes, as determined by Resolution Copper and the grantee; 
(2)prohibit commercial mineral extraction under the easement area by any method that could impact the surface of the easement area; and 
(3)provide for appropriate nonmotorized public access to and use of the easement area, as determined by Resolution Copper and the grantee. 
(d)Additional public access routes 
(1)In generalNot later than 3 years after the date of the conveyance under section 4(a), Resolution Copper and the grantee, in consultation with the Town and other interested parties, shall determine whether the area covered by the conservation easement should be used to establish additional public access routes (including motorized roads), trails, and trailheads to Apache Leap. 
(2)FundingIf it is determined by Resolution Copper and the grantee that it is desirable to provide additional public access routes in the easement area, Resolution Copper shall pay the reasonable cost of establishing an additional public access routes, trails, or trailheads under this subsection, not to exceed $250,000. 
(e)Easement and appraisal 
(1)In generalThe requirement for Resolution Copper to grant the conservation easement shall not be considered in determining, or result in any diminution in, the market value of the Federal land for purposes of the appraisals required under section 5. 
(2)EffectThe market value of the conservation easement and any amount paid by Resolution Copper under subsection (d)(2) shall be considered to be a donation by Resolution Copper to the United States. 
(f)Mining activities 
(1)In generalExcept as provided in subsection (c) and other Federal law (including regulations) relating to mining activities on private land, the conservation easement shall not impose any additional restrictions on mining activities carried out by Resolution Copper after the date of the conveyance under section 4(a). 
(2)LiabilityResolution Copper shall not be liable for any damage to the easement area caused by future use or failure of any tunnel or other underground mining works established on the Federal land on or before the date of the conveyance under section 4(a). 
(g)Role of SecretaryUnless otherwise agreed by the Secretary of Agriculture and Resolution Copper, the Secretary of Agriculture shall not be— 
(1)a party to the conservation easement under this section; or 
(2)involved in the drafting, monitoring, or enforcement of the conservation easement. 
7.Incorporation, management, and status of acquired land 
(a)Land acquired by the Secretary of Agriculture 
(1)In generalLand acquired by the Secretary of Agriculture under this Act shall— 
(A)become part of the National Forest within which the land is located; and 
(B)be administered in accordance with the laws (including regulations) applicable to the National Forest System. 
(2)BoundariesFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land acquired by the Secretary of Agriculture is located shall be deemed to be the boundaries of that forest as in existence on January 1, 1965. 
(b)Land acquired by the secretary of the interiorLand acquired by the Secretary of the Interior under this Act shall— 
(1)become part of the administrative unit or area within which the land is located; and 
(2)be administered in accordance with the laws (including regulations) applicable to public land. 
8.Public uses of Federal land 
(a)Oak Flat campground 
(1)Replacement campground 
(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with Resolution Copper, the Town, and other interested parties, shall design and construct in the Globe Ranger District of the Tonto National Forest a replacement campground or campgrounds for the Oak Flat Campground (including an access route or routes thereto). 
(B)Public facilitiesThe replacement campground or campgrounds shall be designed and constructed in a manner that adequately (as determined in the sole discretion of the Secretary of Agriculture) replaces, or improves on, the facilities, functions, and amenities available to the public at the Oak Flat Campground. 
(2)Costs of replacementResolution Copper shall pay the cost of designing, constructing, and providing access to the replacement campground or campgrounds under this subsection, not to exceed $500,000. 
(3)Interim Oak Flat Campground access 
(A)In generalThe document conveying the Federal land to Resolution Copper under section 4(a) shall specify that the Secretary of Agriculture shall continue to operate and maintain the Oak Flat Campground until the earlier of— 
(i)the date that is 2 years after the date of enactment of this Act; or 
(ii)the date on which the replacement campground under this subsection is developed and opened for public use. 
(B)LiabilityDuring the interim period described in subparagraph (A), Resolution Copper shall not be liable for any public use of the Oak Flat Campground. 
(b)Rock climbing 
(1)Replacement rock climbing area 
(A)In generalNot later than 1 year after the date of consummation of the land exchange under section 4, the Secretary of Agriculture, in consultation with the Secretary of the Interior, Resolution Copper, the Town, local climbing organizations, and other interested parties, shall identify and provide a replacement rock climbing area or areas (including public access thereto) on National Forest land or public land. 
(B)CharacteristicsThe replacement rock climbing area under subparagraph (A) shall possess, to the maximum extent practicable (in the sole discretion of the Secretary of Agriculture), the general characteristics of the rock climbing area on the Federal land. 
(2)Costs of replacementResolution Copper shall pay any costs incurred by the Secretary of Agriculture or the Secretary of the Interior in studying, accessing, and developing the replacement rock climbing area or areas under this subsection, not to exceed $250,000. 
(3)Interim use 
(A)In generalThe document conveying the Federal land to Resolution Copper under section 4(a) shall specify that the Secretary of Agriculture— 
(i)for a period of 2 years after the date of enactment of this Act, shall continue to administer and allow public access to the rock climbing area on the Federal land; and 
(ii)for a period of 5 years after the date of enactment of this Act, may issue once each year a special use permit for public access to the bouldering area on the Federal land for purposes of the annual BoulderBlast competition. 
(B)LiabilityDuring the periods described in subparagraph (A), Resolution Copper shall not be liable for any public use of— 
(i)a rock climbing area on the Federal land; or 
(ii)a bouldering area on the Federal land. 
(4)Additional rock climbing provisionsTO BE SUPPLIED. 
9.Miscellaneous provisions 
(a)Contractors 
(1)In generalAny work relating to a conveyance or exchange under section 4 performed by a contractor shall be subject to the mutual agreement of the Secretary concerned and Resolution Copper, including— 
(A)the selection of the contractor; and 
(B)the scope of the work performed by the contractor. 
(2)Review and approvalReview and approval of any work performed by a contractor under this paragraph shall be— 
(A)performed by the Secretary concerned; and 
(B)subject to Federal, State, and local laws (including regulations). 
(3)Lead actor agreementThe Secretary of Agriculture and the Secretary of the Interior may agree that the Secretary of Agriculture shall be the lead actor for any action under this subsection. 
(b)Revocation of orders; withdrawal 
(1)Revocation of ordersAt the time of the conveyance under section 4(a), any public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked. 
(2)WithdrawalOn the date of enactment of this Act, if the Federal land is not withdrawn or segregated from entry and appropriation under a public land law (including mining and mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C. 1001 et seq.)), the Federal land shall be withdrawn from entry and appropriation, subject to any right of Resolution Copper, until the date of its conveyance under section 4(a). 
(c)Maps, estimates, and descriptions 
(1)Minor errorsThe Secretary of Agriculture and Resolution Copper may correct by agreement any minor error in a map, acreage estimate, or description of the Federal land or non-Federal land exchanged under section 4. 
(2)DiscrepanciesIf there are any discrepancies between a map, an acreage estimate, or a description of the land exchanged under section 4, the map shall be the controlling document, unless the Secretary of Agriculture and Resolution Copper agree otherwise. 
(3)Public inspectionUpon the enactment of this Act, the Secretary of Agriculture shall file and make available for public inspection in the Office of the Supervisor, Tonto National Forest, any map referred to in this Act. 
 
